Jenkins, P. J.
In this suit upon two cheeks, the sole issue was whether or not, under the testimony of the plaintiff and his witnesses, the consideration was the purchase of a rent note, or, under the testimony of the defendant, the compounding or settlement of a criminal prosecution against the defendant’s tenant, in contravention of section 329 of the Penal Code (1910). The exceptions in the defendant’s motion for new trial being limited to the general grounds, and the evidence being in conflict, this court is without power to reverse the ruling of the trial judge refusing to set aside the verdict and judgment.

Judgment affirmed.


Stephens and Bell, JJ., concur.